Citation Nr: 1824038	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  16-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a nerve disorder of the upper extremities (previously claimed as numbness in hands).

2. Entitlement to service connection for a nerve disorder of the lower extremities (previously claimed as numbness in feet), to include as secondary to service-connected pes planus. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the RO in Columbia, South Carolina.  A Notice of Disagreement was received in June 2015; a Statement of the Case was issued in May 2016; and a VA Form 9 was received in May 2016. 

In November 2016, the Veteran testified before a Veterans Law Judge (VLJ); a transcript is of record. 

These matters were most recently before the Board in December 2017, at which time they were remanded for further development of the record. 

In January 2018, the Board notified the Veteran that the VLJ before whom he testified was no longer employed at the Board, and that he was entitled to another hearing before another VLJ, if he so desired.  The Veteran did not respond to this letter within the required 30 day time limit, however.  Accordingly, he is deemed to have waived his right to another hearing before the Board.

In March 2018, the Veteran submitted a validly executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), in which he specifically designated himself as a "pro se" claimant.  Accordingly, the Veteran's October 2016 appointment of The American Legion as his accredited representative is deemed revoked.  See October 2016 VA Form 21-22.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In December 2017, the Board directed the RO to obtain an addendum opinion regarding the nature and etiology of the Veteran's claimed nerve disorders of the upper and lower extremities.  The examiner was asked to consider, inter alia, VA treatment records showing diagnoses of radiculopathy, lumbago, cervicalgia.  

The requested addendum opinion was obtained in January 2018.  The VA examiner found that there was no evidence of a current nerve disorder.  In so finding, the examiner noted that the Veteran had been diagnosed with radiculopathy affecting the right lower extremity in 2009; that he had complained of back pain and numbness in the right foot in August 2011; and that he was seen by his PCP with a complaint of chest pain and numbness in the left arm and right foot in June 2010.  The examiner stated that there had been no further mention of radiculopathy or numbness, and thus, there was no evidence to show the presence of a current nerve disorder.  The examiner acknowledged that the Veteran had a history of right lumbar radiculopathy but that this condition had "likely" resolved.  With respect to the 2010 left arm complaint, the examiner attributed this to a recent myocardial infarction.  

The Board points out that VA treatment records dated in 2014, i.e., during the appeal period, show diagnoses of lumbago and cervicalgia, along with complaints of radiating pain to the legs and feet.  Additionally, newly added VA treatment records, dated in 2018 (and associated with the record after the issuance of the most recent SSOC), reflect complaints of pain radiating down the arm and back ("He states that he is feeling pain from the back of his neck to his hip and he would like to restart gabapentin"), as well as an active diagnosis of lumbar radiculopathy.  Active medications for 2018 also include gabapentin for "neuropathy." 

While the January 2018 examiner found that the Veteran's radiculopathy "likely" resolved and that there was no evidence of current nerve condition(s), the record reflects that he had previous diagnoses of cervicalgia and lumbago during the course of the appeal, as well as a 2018 diagnosis of lumbar radiculopathy.  Thus, the examiner must provide an opinion as to whether these diagnoses made during the appeal period are etiologically related to the Veteran's military service or to his service-connected pes planus disability. See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim even if not shown currently).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's claimed nerve disorders. 

2. Obtain an addendum opinion from a VA medical examiner to determine the etiology of the Veteran's claimed nerve disorder(s) of the upper and lower extremities.  Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following: 

The examiner is asked to provide an opinion regarding the nature and etiology of Veteran's claimed nerve disorder(s) of the upper and lower extremities, to include lumbar radiculopathy, neuropathy, cervicalgia, and lumbago. 

The examiner MUST provide an opinion, based on the record, regarding whether it is, at least likely as not (a 50 percent or greater probability) that any claimed nerve disorders of the upper and lower extremities, to include neuropathy, lumbar radiculopathy, cervicalgia, and/or lumbago, were incurred in service, or are otherwise related to an in-service event, injury, or illness. 

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent or greater probability) that any claimed nerve disorders of the lower extremities, to include lumbar radiculopathy, neuropathy, or lumbago, are proximately due to, or aggravated by service-connected pes planus. 

In providing the requested opinion, the examiner should note that the Veteran was diagnosed with cervicalgia and lumbago in 2014 and lumbar radiculopathy in 2018, and that he has been prescribed Gabapentin for neuropathy/pain; the examiner should, thus, assume for purposes of the medical opinion that the Veteran has current diagnoses of such. 

The examination must provide a clear medical rationale for all opinions offered.

3. The RO or AMC should adjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




